DETAILED ACTION

1.	This is in reply to an application filed on 09/17/2021. Claims 1-20 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  

3.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 is a method claim, but it depends on claim 1, which is a system claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner assumes claim 18 depends on claim 11 which is an independent method claim.
4.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-8, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Richman et al,. US  2014/0282747 (hereinafter Richman).

Regarding claim 1 Richman teaches a system for providing an in-vehicle content-delivery service to mobile consumer devices, the system comprising: 
a content delivery system disposed at a vehicle, the content delivery system including: one or more processors; one or more communication interfaces that are coupled to the one or more processors and that are configured to (Richman teaches an information system may include a plurality of components such as an aircraft antenna system, and an off-aircraft communication controller and modem for exchanging the viewing content with a remote (or terrestrial) content systems [0040], [0061], and fig. 2A-4A): 
(i) communicatively couple the content delivery system to one or more mobile consumer devices via an in-vehicle network for the vehicle (Richman teaches providing content to one or more portable user devices [0025-0026] and fig. 2A), and 
(ii) communicatively couple the content delivery system to a license server that is external to the vehicle and that is configured to authorize or not authorize content- requests originating from the one or more mobile consumer devices (Richman the information system may include one or more content systems [0022], wherein the content systems may communicate with an external one or more content servers, wherein one of the external servers may perform a DRM functions of the information system [0031], 3A and 4A); and 
one or more memories coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the content delivery system to (Richman teaches an information system may include a plurality of components such as an aircraft antenna system, and an off-aircraft communication controller and modem for exchanging the viewing content with a remote (or terrestrial) content systems [0040], [0061], and fig. 2A-4A): 
(i) detect a loss of a connection between the content delivery system and the license server; (ii) respond to the detected loss by operating as a proxy for the license server, including performing an authorization operation to determine a particular content-request from a particular mobile consumer device is authorized; and 
(iii) transmit content to the particular mobile consumer device in response to determining that the particular content-request from the particular mobile consumer device is authorized (Richman teaches users can provide purchase authorization information, such as credit card verification information, to confirm that the user is authorized to make the purchase. the information system 100 can include a card reader for reading purchase authorization information provided by various types of cards, such as credit cards, frequent flyer cards, and the like. The information system 100 can authenticate the purchase authorization information in real time to avoid transaction processing delays and potential fraud. The information system 100 can cache the purchase authorization information while the satellite link is not available [0066], wherein media server system 240 can perform the DRM functions [0031] and fig. 4A). 
 
Regarding claim 2 Richman teaches the system of claim 1, wherein performing the authorization operation includes analyzing a unique user identifier for the particular content-request and determining that the particular content-request is authorized based on the unique user identifier (Richman teaches using a credit card to purchase services online [0064-0065], wherein the system confirmed that the user is authorized to make the purchase [0066]).  

Regarding claim 3 Richman teaches the system of claim 1, wherein the vehicle is an aircraft, and wherein the license server is a ground-based server configured to communicatively connect to the in-vehicle network via an air-to-ground communication link (Richman teaches the information system 100 can cache the purchase authorization information while the satellite link is not available. The purchase authorization information thereby can be transmitted once the satellite link becomes available [0066], and fig. 3A-3B).  

Regarding claim 5 Richman teaches the system of claim 1, wherein performing the authorization operation includes processing payment information for the particular content-request to determine a payment has been made for the particular content-request (Richman teaches using a credit card to purchase services online [0064-0065], wherein the system confirmed that the user is authorized to make the purchase [0066]).  
 
In response to Claim 6: Rejected for the same reason as claim 17

Regarding claim 7 Richman teaches the system of claim 1, wherein performing the authorization operation includes receiving and storing payment information for the particular content-request without processing the payment information [0066].  

Regarding claim 8 Richman teaches the system of claim 1, wherein the instructions further cause the content delivery system to detect a re-establishment of the connection and to respond to the detected re- establishment by: (i) synchronizing with the license server and (ii) ceasing operating as the proxy for the license server (Richman teaches In-flight shopping a user may make purchases by browsing a selected web site, selecting an item registering on the site, providing a credit card number and shipping information. The sales information can be transmitted to the web vendor who, upon verifying the credit card information, ships the purchased item. The information system 100 can cache the purchase authorization information while the satellite link is not available. The purchase authorization information thereby can be transmitted once the satellite link becomes available [0065-0066]).  

In response to Claim 11: Rejected for the same reason as claim 1
In response to Claim 12: Rejected for the same reason as claim 2
In response to Claim 13: Rejected for the same reason as claim 3
In response to Claim 15: Rejected for the same reason as claim 5
In response to Claim 16: Rejected for the same reason as claim 7
In response to Claim 18: Rejected for the same reason as claim 8

5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richman as mentioned above, in view of Johnson et al. US 2006/0235796 (hereinafter Johnson).

Regarding claim 4 Richman teaches the system of claim 1 (Richman teaches the information system 100 can authenticate the purchase authorization information in real time to avoid transaction processing delays and potential fraud. The information system 100 can cache the purchase authorization information while the satellite link is not available [0066], wherein media server system 240 can perform the DRM functions [0031] and fig. 4A). Richman does not teach performing the authorization operation includes determining whether or not a token was issued to a particular device by the license server, wherein the token indicates that the particular device or a particular user associated with the mobile consumer device is authorized to access the content associated with the particular content-request. Johnson substantially teaches verifying the identity of a user based on identity token, and verifying the identity provider based on a signature included in the token, or communicating with the identity provider and receive a validation for the identity token from the identity provider, wherein the token may include identity credentials of the user such as name, birth date, address, telephone number, and email address, and wherein the user may make a frequent purchases [0042], [0055-0059], wherein lifetime of token may be controlled by an authentication server such as the token can be valid for hours or days [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Richman such that the invention further includes performing the authorization operation includes determining whether or not a token was issued to a particular device by the license server, wherein the token indicates that the particular device or a particular user associated with the mobile consumer device is authorized to access the content associated with the particular content-request. One would have been motivated to do so to ensure that the identity of the purchaser and the issuer of the token are authentic, for example the purchaser has a proper age [0056-0057]

In response to Claim 14: Rejected for the same reason as claim 4

6.
Claims 9-10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richman as mentioned above, in view of Akiyama et al. JP 3792896 (hereinafter Akiyama).

Regarding claim 9 Richman teaches the system of claim 1. Richman does not teach content is encrypted when transmitted to the device; and wherein the instructions further cause the system to transmit to the device a key for decrypting the content. Akiyama substantially teaches transmitting content from entity to another via internet, wherein the received entity may utilize a key associated with a provided license to decrypt the content [0048].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Richman such that the invention further includes content is encrypted when transmitted to the device; and wherein the instructions further cause the system to transmit to the device a key for decrypting the content. One would have been motivated to do so to ensure that the content can utilized only by an authorized user who paid for the content.
 

Regarding claim 10 Richman teaches the system of claim 9, wherein the key is configured to decrypt the content for a temporary interval (See Akiyama [0096-0097]).  

Regarding claim 17 Richman teaches the method of claim 15, further comprising updating license-data stored at a memory disposed at the vehicle to indicate that the particular mobile consumer device has been granted temporary access rights for the content item (Akiyama teaches updated license information may be sent to a terminal and stored on a storage medium [0353-0356].

In response to Claim 19: Rejected for the same reason as claim 9
In response to Claim 20: Rejected for the same reason as claim 10












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494